10 So.3d 1199 (2009)
Richard Josey WALES, Appellant,
v.
Annmarie Leigh WALES, Appellee.
No. 5D08-3752.
District Court of Appeal of Florida, Fifth District.
June 12, 2009.
Peter Cushing, Orlando, for Appellant.
Michael E. Morris, Orlando, for Appellee.
MONACO, J.
The former husband, Richard Wales, takes this appeal from a final order dissolving his long-term marriage with the former wife, Annmarie Leigh Wales. The record clearly supports the final judgment in all respects with the exception of $400 per month awarded to the former wife for "support arrearages" during the period from September 2006 to October 2007 (a total of $5,200.00). This award is not explained in the final judgment by the trial court, and does not appear to be supported by the record. We note, as well, that the former wife did not testify that her needs were not met during the subject period of time, and there were no findings of fact made by the trial court to explain and support the award. See Ponce v. Ponce, 997 So.2d 1120, 1123 (Fla. 3d DCA 2008); Alpert v. Alpert, 886 So.2d 999, 1002 (Fla. 2d DCA 2004).
Accordingly, we affirm the final judgment in all respects except with regard to the award of $5,200 support arrearages above described. With respect to the support arrearages we reverse and remand to the trial court with instructions to vacate that portion of the final judgment.
AFFIRMED in part, REVERSED in part, and REMANDED.
COHEN, J., and THOMPSON, JR., E., Senior Judge, concur.